DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hilton on February 18, 2022.
The application has been amended as follows: 

Claim 2.	The shock absorber of claim 1, further comprising:
a secondary cylinder body configured to receive the primary piston; and
the secondary cylinder body configured to be received in the main body,
wherein the secondary cylinder body is configured to further move within the main body and further configured to provide the second damping force to reduce rotational velocity by deforming the deformable solid material after the main shaft moves the first distance; and 
wherein the deformable solid material is configured to absorb an energy of rotational movement at the [[a]] second rate of speed of one of the first component and the second component.

Claim 3.	The shock absorber of claim 1, further comprising:
a secondary piston body configured to be received in the main body; and
the secondary piston body configured to be moved in the main body by movement of the primary piston,
wherein the secondary piston body is configured to further move within the main body and further configured to provide the second damping force to reduce rotational velocity by deforming the deformable solid material after the main shaft moves the first distance; and 
wherein the deformable solid material is configured to absorb an energy of rotational movement at the [[a]] second rate of speed of one of the first component and the second component.

Claim 6.	The shock absorber of claim 1, further comprising:
a first fluid volume arranged on one side of the primary piston within the main body; 
a second fluid volume arranged on another side of the primary piston within the main body; and 
a housing configured to surround the first fluid volume, the second fluid volume, and the primary piston and the housing comprises a wall between the first fluid volume and the deformable solid material.

Claim 9.	The aircraft system of claim 8, wherein the shock absorber further comprises:
a first fluid volume arranged on one side of the primary piston within the main body;

a housing configured to surround the first fluid volume, the second fluid volume, and the primary piston and the housing comprises a wall between the first fluid volume and the deformable solid material; and
an orifice arranged in the primary piston configured to transfer the fluid through the primary piston between the first fluid volume and the second fluid volume,
wherein the deformable solid material comprises a honeycomb structure.

Claim 12.	The process of claim 11, further comprising:
a secondary cylinder body configured to receive the primary piston; and
the secondary cylinder body configured to be received in the main body,
wherein the secondary cylinder body is configured to further move within the main body and further configured to provide the second damping force to reduce rotational velocity by deforming the deformable solid material after the main shaft moves the first distance; and 
wherein the deformable solid material is configured to absorb an energy of rotational movement at the [[a]] second rate of speed of one of the first component and the second component.

Claim 13.	The process of claim 11, further comprising:
a secondary piston body configured to be received in the main body; and
the secondary piston body configured to be moved in the main body by movement of the primary piston,

wherein the deformable solid material is configured to absorb an energy of rotational movement at the [[a]] second rate of speed of one of the first component and the second component.

Claim 16.	 The process of claim 11, further comprising:
a first fluid volume arranged on one side of the primary piston within the main body; 
a second fluid volume arranged on another side of the primary piston within the main body; and 
a housing configured to surround the first fluid volume, the second fluid volume, and the primary piston and the housing comprises a wall between the first fluid volume and the deformable solid material.

Claim 19.	The process of claim 18, wherein the shock absorber further comprises:
a first fluid volume arranged on one side of the primary piston within the main body;
a second fluid volume arranged on another side of the primary piston within the main body; 
a housing configured to surround the first fluid volume, the second fluid volume, and the primary piston and the housing comprises a wall between the first fluid volume and the deformable solid material; and

wherein the deformable solid material comprises a honeycomb structure.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a shock absorber comprising to reduce rotational velocity comprising a main body, a primary piston, a deformable solid material, the primary piston configured to further move within the main body and further configured to provide a second damping force to reduce rotational velocity by deforming the deformable solid material after the main shaft moves the first distance during rotational movement at a second rate of speed of one of the first component and the Office Action Dated: September 28, 2021second component, the second rate of speed of one of the first component and the second component being greater than the first rate of speed of one of the first component and the second component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657